Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 02/14/2022 ("02-14-22 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 5 and then canceled claim 5, (ii) amended the independent claim 10 to include the subject matter of the previously-indicated allowable claim 5, (iii) added new independent claim 11 that includes the limitations of previously-indicated allowable claim 9 and the presented-presented base claim 1 on 05/09/2022 ("05-09-22 Response").
The Applicant amended the title and the paragraphs [0014], [0016] and [0074] of the Specification in the 05-09-22 Response. 
Currently, claims 1-4 and 6-11 are pending.

Information Disclosure Statement
The Applicant submitted two information disclosure statements (IDS) on 03/03/2022 ("03-03-22 IDS") and 04/04/2022 ("04-04-22 IDS") after the 02-14-22 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 03-03-22 IDS and 04-04-22 IDS are in compliance and is being considered by the examiner.


Response to Arguments
Applicant's amendments to the title have overcome the objection to title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 02-14-22 OA.
Applicant's amendments to claim 10 have overcome the objection to claim 10 set forth on page 3 under line item number 2 of the 02-14-22 OA.
Applicant's amendments to claims 1, 4, 7 and 10 have overcome the 35 U.S.C. 112(b) rejection of claims 1-10 set forth starting on page 3 under line item number 3 of the 02-14-22 OA.
Applicant's amendments to the independent claims 1 and 10 including the limitations of the previously-indicated allowable claim 5 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 10 as being anticipated by Park set forth starting on page 6 under line item number 4 of the 02-14-22 OA.

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 5. 
Claims 2-4 and 6-9 are allowed, because they depend from the allowed independent claim 1.

Independent claim 10 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10,  
wherein the non-circular via distribution pattern comprises:
any one or both of a filled-via pattern where all of an inner space of each non-circular core via is filled with an electrically conductive layer, and a composite-via pattern where some of the inner space of each non-circular core via is filled with an electrically conductive layer and the remainder is filled with an insulating layer.

Independent claim 11 is allowed, because the previously-indicated allowable claim 9 has been rewritten in independent form to include the limitations of the previously-presented base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
17 May 2022